Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant communication filed December 20, 2021.
In accord with the Amendment filed on December 20, 2021:
Claim(s) 2 and 4 is/are amended.  
Claim(s) 23 is/are newly added. 
Claim(s) 10 set (Claims 10-16, and 21) have been canceled as part of examiner’s amendment via telephonic interview with attorney (see more details below). 
Claim(s) 1-9, 17-20, and 22-23 is/are currently pending, of which claims 1, and 17 are the independent claims.
Claim(s) 1-9, 17-20, and 22-23 are allowed. 

Response to Arguments/ Examiner’s Comment
In view of the substantive amendments made to the claims in applicant’s response of 01/08/2021 and considering the formal matters resolved via the most recent applicant communication of 12/20/2021, applicant’s arguments presented over the prior art rejections (for claim 1 set and claim 17 set) have been fully considered and are persuasive. As noted below, the case is in condition for allowance (upon cancelation of claim 10 set by examiner’s amendment as described in the interview summary).
Also note, based on the amendment, the objections to claims have been overcome, the 35 U.S.C. 112(f) interpretation section is not applicable anymore and hence the rejections made using 35 U.S.C. 112(b) and 112(a) have also been overcome.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had telephonic conversation and follow-up voicemail exchanges with applicant’s representative Katherine Hamer (between February 24, 2022 and February 28, 2022), who approved the following amendments proposed by examiner (see attached interview summary).

The application has been amended as follows: 
Consider the status of claims 10-16, and 21 as “Canceled”.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Closest relevant prior art(s) identified is/are: Baba (US 20150207323 A1). 
Regarding claim 1, the identified additional art Baba (US 20150207323 A1) discloses prediction of load power consumption amounts and power generation in a predetermined period such as approximately one to two weeks. Then a second function is to generate a schedule regarding "timings" of charging and discharging of each of the storage devices (Baba, [0048], [0062]). One could interpret these "timings" to be a future instantaneous point in time for each nd para of page 11 of applicant remarks) that it teaches specific points in time but not ranges of time (Also, it is to be noted that this argued portion of the claim limitations is supported by applicant specification, [0046], [0053], and especially [0058-59] that describe time slots as time ranges/intervals (chunks/segments of time in the future demand window)). Thus, Baba art does not explicitly teach/suggest that the "timings" may refer to "time slots" /ranges during the demand window in future. And in addition, because it fails to teach the above feature, the adaptive adjustment of the charge/discharge profile during the demand time window responsive to variations between a forecasted net load and an actual measured net load is also not taught/suggested by this art or in combination with the existing prior art(s) made of record. 
Regarding claim 17, applicant’s argument regarding Sedighy (US 20130166084 A1) and Wada (US 20160003918 A1) arts (Page 15 of applicant remarks) is persuasive because Sedighy and Wada, alone or in combination, fail to teach, suggest, or otherwise render obvious "adaptively adjust the operating schedule responsive to an optimization algorithm configured to attempt to reduce a difference between a desired operation of the power system and an observed operation of the power system by calculating a new operating schedule of the power storage unit," as recited in claim 17. 
The identified additional art Baba (US 20150207323 A1) discloses prediction of load power consumption amounts and power generation in a predetermined period such as approximately one to two weeks. Then a second function is to generate a schedule regarding timings of charging and discharging of each of the storage devices (Baba, [0048], [0062]). Baba Baba does not teach/suggest this overall aspect of the claim.
Additionally note, another prior art has been identified as pertinent to applicant’s disclosure: Lee (US 9645596 B1). This art describes method and apparatus for facilitating the operation of an on-site energy storage system to co-optimize battery dispatch. Various embodiments are provided for facilitating the operation and control of a fleet of on-site energy assets and optimizing energy dispatch across the fleet, thereby facilitating the use of the on-site energy assets instead of grid-supplied electric consumption. An example system may comprise a central platform and a plurality of on-site gateway devices configured to perform on-site asset control. An example method may comprise receiving a service availability call, performing fleet-level optimization, generating a set of site-level schedules, and causing, as a function of the site-level schedules, real-time on-site asset control (especially see abstract, Fig. 5-6, 9-10 and relevant paragraphs in the disclosure). However, this art alone or in combination with the prior arts of record does not remedy for the deficiencies in the teachings required by the aspects of the claim limitations mentioned above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of:
An energy management system, the system comprising: 
a system control unit including a processor configured to enable the system control unit to periodically determine a charge/discharge profile for an energy storage device during a demand time window responsive to an energy generation forecast model of a variable energy source and a demand forecast model for a load, wherein the charge/discharge profile for the energy storage device specifies, for each constituent time slot of the demand time window, a charge operation or a discharge operation; 
and a device control unit operably coupled to the energy storage device and including another processor configured to enable the device control unit to control the energy storage device responsive to the charge/discharge profile and adaptively adjust the charge/discharge profile during the demand time window responsive to variations between a forecasted net load and an actual measured net load.
Claim 17
The reasons for allowance of Claim 17 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of:
A control unit for adapting operation of a power storage unit, the control unit comprising:
a communication circuit configured to: 

receive or calculate an operating schedule for a power storage unit, the operating schedule corresponding to a time interval; 
receive measurements related to performance of the power system during the time interval; 
and transmit control signals to the power storage unit, and a processor configured to:
detect a difference between an expected measurement of the power system and an actual measurement of the power system; 
adaptively adjust the operating schedule responsive to an optimization algorithm configured to attempt to reduce a difference between a desired operation of the power system and an observed operation of the power system by calculating a new operating schedule of the power storage unit; and generate the control signals during the time interval responsive to the adjusted operating schedule.
As dependent claims 2-9, 18-20, and 22-23 depend from an allowable base claim, they are at least allowable for the same reasons as noted supra.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M-R: 2-6 pm (approximately).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARZIA T MONTY/Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117